-In this action to recover damages for the wrongful death of respondent’s intestate, her late husband, and for his conscious pain and suffering, order granting respondent’s motion for a trial preference affirmed, with $10 costs and disbursements. Appellant does not dispute respondent’s assertion that she and her young child have been depending upon neighbors and friends for clothing and food, and that she has no means, no income, no relatives who can assist her, and is unable to work because of the necessity for care of her child. This constitutes destitution, notwithstanding that respondent is not on relief. Therefore, the granting of the preference herein was a proper exercise of discretion. Nolan, P. J., Wenzel, Schmidt, Beldock and Murphy, JJ., concur.